UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1986


In re: MARLON BRAMWELL, a/k/a May Day,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:91-cr-00429-LO-2)


Submitted: December 21, 2021                                      Decided: January 4, 2022


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marlon Bramwell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marlon Bramwell petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Bramwell’s motion on November 29, 2021. Accordingly,

because the district court has recently decided Bramwell’s case, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2